84702: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16686: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84702


Short Caption:VANHUSS VS. DIST. CT. (DUECKER)Court:Supreme Court


Related Case(s):84826


Lower Court Case(s):Nye Co. - Fifth Judicial District - CR21-0126, CR21-0127, CR21-0128Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWilliam Vanhuss
					In Proper Person
				


Real Party in InterestAlexis M. DueckerAlexis M. Duecker
							(AMD Law, PLLC)
						


Real Party in InterestNye County District AttorneyChristopher R. Arabia
							(Nye County District Attorney)
						Kirk Vitto
							(Nye County District Attorney)
						


RespondentKimberly A. Wanker


RespondentThe Fifth Judicial District Court of the State of Nevada, in and for the County of Nye





Docket Entries


DateTypeDescriptionPending?Document


05/12/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


05/12/2022Petition/WritFiled Proper Person Petition for Emergency Motion for Writ of Mandamus/Prohibition. (Exhibits attached) (SC)22-15159




05/12/2022MotionFiled Proper Person Motion.  Application to Proceed In Forma Pauperis. (SC)22-15160




05/12/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-15162




05/16/2022Notice/IncomingFiled Proof of Service for Writ. (SC)22-15476




05/25/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS (SC)22-16686




06/22/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-19685




06/22/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View